COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THOMAS J. LENART,                                            No. 08-15-00117-CV
                                                 §
                        Appellant,                                Appeal from
                                                 §
 v.                                                            74th District Court
                                                 §
 WOODWAY COTTON CROSSING                                  of McLennan County, Texas
 HOMEOWNER’S ASSOCIATION, INC.,                  §
                                                              (TC # 2014-2019-3)
                        Appellee.                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.